NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 25 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DIANE MARIE LAPUZZ,                             No.    17-15912

                Plaintiff-Appellant,            D.C. No. 2:15-cv-02136-DJH

 v.
                                                MEMORANDUM*
NANCY A. BERRYHILL, Commissioner of
Social Security Administration,

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                           Submitted October 23, 2018**

Before:      GOODWIN, FARRIS, and LEAVY, Circuit Judges

      Diane Marie Lapuzz appeals the district court’s judgment affirming the

Commissioner of Social Security’s decision denying Lapuzz’s application for

disability insurance benefits and supplemental security income under Titles II and

XVI of the Social Security Act. We review de novo, Trevizo v. Berryhill, 871 F.3d


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
664, 674 (9th Cir. 2017), and we affirm.

      The Administrative Law Judge (“ALJ”) properly provided specific and

legitimate reasons supported by substantial evidence for rejecting Dr. Freedman’s

opinions. See Trevizo, 871 F.3d at 676 (specific and legitimate standard for

contradicted medical opinions applies when this court can infer from the record

that a medical opinion is contradicted); see also Ghanim v. Colvin, 763 F.3d 1154,

1161 (9th Cir. 2014) (recognizing a conflict with treatment notes as a specific and

legitimate reason to reject a treating physician’s opinion); Bray v. Comm'r of Soc.

Sec. Admin., 554 F.3d 1219, 1228 (9th Cir. 2009) (“[T]he ALJ need not accept the

opinion of any physician, including a treating physician, if that opinion is brief,

conclusory, and inadequately supported by clinical findings.” (quotation and

citation omitted)). Any error in relying on additional reasons was harmless

because the ALJ properly provided several specific and legitimate reasons for

rejecting Dr. Freedman’s opinions. See Molina v. Astrue, 674 F.3d 1104, 1115

(9th Cir. 2012) (error is harmless when it is inconsequential to the ultimate

nondisability determination). The ALJ’s opinion reasonably addressed the factors

listed in 20 C.F.R. § 404.1527(c)(2)-(6). See Trevizo, 871 F.3d at 676.

      The ALJ provided several clear and convincing reasons supported by

substantial evidence for discrediting Lapuzz’s testimony, properly linking specific

evidence to the testimony that the ALJ discredited. See Brown-Hunter v. Colvin,


                                           2                                    17-15912
806 F.3d 487, 493 (9th Cir. 2015) (ALJ must provide clear and convincing reasons

supported by specific findings to discredit claimant testimony); see also Molina,

674 F.3d at 1113 (ALJ properly discredited claimant testimony that was

inconsistent with the medical record); Tommasetti v. Astrue, 533 F.3d 1035, 1039-

40 (9th Cir. 2008) (effectiveness of medication is a clear and convincing reason to

discredit claimant testimony; ALJ may properly discredit claimant testimony based

on “minimal, conservative treatment”); Burch v. Barnhart, 400 F.3d 676, 681 (9th

Cir. 2005) (ALJ may properly include lack of supporting evidence as one reason to

discredit claimant testimony). Any error in relying on additional reasons was

harmless because the ALJ properly provided several clear and convincing reasons

to discredit Lapuzz’s testimony. See Carmickle v. Comm’r, Soc. Sec. Admin., 533

F.3d 1155, 1162 (9th Cir. 2008).

      Lapuzz’s request for oral argument, contained in her opening brief (Dkt. No.

8), is denied.

      AFFIRMED.




                                         3                                   17-15912